Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 21 August 2020 for application number 17/000,142. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 24 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on 23 August 2019 (Provisional 62/891,253).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 September 2020, 07 December 2020, and 23 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 – 5, 8, 10 – 21, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites “wherein the memory address circuitry is configured to remap a memory address received from the first receive circuitry to generate the first memory address and to remap a memory address received from the second receive circuitry to generate the second memory address.”  It is unclear as to the first mapping of the memory address to clearly see how and by what mechanism the memory address is remapped.

Claim 4 recites “add a memory address received from the first receive circuitry to a first seed value …; and add a memory address received from the second receive circuitry to a second seed value …; and the first seed value and the second seed value are different.”  It is unclear where the seed values are obtained from or produced to which the memory address can be added.

Claims 5 and 8 both recite “gray encode the first sum in order to generate the first memory address; and gray encode the second sum in order to generate the second memory address” in the third and second to last limitations.  It is unclear as to how the claims are defining gray encoding to the sums in order to performing the memory address generation.

Claim 10 recites “The ultrasound apparatus of claim 2, wherein: the memory address is configured to: …”  However, it is unclear if the claim language is stating “the memory address is configured to” perform the certain functions that follow, or it is suppose to read “the memory address circuitry is configured to …”  Claims 11 – 21 depend from claim 10 and are subsequently rejected.

Claim 18 recites “wherein the memory address received from the first receive circuitry and the memory address received from the second receive circuitry are the same.”  It is unclear as to how the memory addresses are the same where independent claim 1 from which claim 18 ultimately depends recites “wherein the first and second memory addresses are different.”  Claims 19 – 21 depend from claim 18 and are subsequently rejected.

Claim 24 recites “24. The ultrasound apparatus of claim 1, wherein the first and second receive circuitry each comprise …” in the preamble and the claim language continues on listing each of the structural elements in the first and second receive circuitry.  However, the claim language does provide any functionality or interaction of the structural parts listed.  It is unclear as to how these elements are applied, the functionality the is being accomplished, and the end result.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 – 21 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 17 recites “The ultrasound apparatus of claim 16, wherein the pseudorandom value generation circuitry comprises a linear-feedback shift register (LFSR).”  However, claim 16 depends upon claim 12 and claim 12 recites the same language “The ultrasound apparatus of claim 11, wherein the pseudorandom value generation circuitry comprises a linear-feedback shift register (LFSR).”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 18 – 21 depend from claim 17 and are subsequently rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 10 – 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [hereafter as Tanaka], US Pub. No. 2020/0046323 A1 in view of Ware et al [hereafter as Ware], US Pub. No. 2014/0173238 A1.

As per claim 1, Tanaka discloses an ultrasound apparatus [“The present disclosure relates to ultrasound signal processing devices and ultrasound diagnostic devices using same, and in particular to reception beamforming processing in ultrasound signal processing devices.”] [para. 0002] comprising: 
first receive circuitry [Fig. 3] [Receiver 141_1] [Fig. 16] [Receiver 141_1]; 
second receive circuitry [Fig. 3] [Receiver 141_2] [Fig. 16] [Receiver 141_1];
first memory [Fig. 16] [Delay-and-sum unit 142_1, Frame memory 1420] [“The frame memory controller 1428 designates addresses of the frame memory 1420 corresponding to observation point Pij coordinate information, sums an acoustic line signal with data held at the designated address, and replaces the data held at the designated address with a result of the summing.”] [para. 0097]; and 
second memory [Fig. 16] [Delay-and-sum unit 142_2, Frame memory 1420] [“The frame memory controller 1428 designates addresses of the frame memory 1420 corresponding to observation point Pij coordinate information, sums an acoustic line signal with data held at the designated address, and replaces the data held at the designated address with a result of the summing.”] [para. 0097]; 
wherein the ultrasound apparatus is configured to: 
output first ultrasound data from the first receive circuitry and output second ultrasound data from the second receive circuitry on a single clock cycle [according to the ultrasound signal processing device 500 embodiment described above, transfer rates are equal or approximately equal between circuit modules in both the first reception beamforming processing and the second reception beamforming processing] [Examiner is interpreting equal transfer rates by both circuits as outputting the data from both circuits on a single clock cycle] [“On the other hand, according to the ultrasound signal processing device 500 embodiment described above, transfer rates are equal or approximately equal between circuit modules in both the first reception beamforming processing and the second reception beamforming processing, and therefore an increase in interface specifications between the delay-and-sum unit 142 and the main summing unit 143, which are circuit modules in the reception beamformer 140, and an increase in required specifications of the main summing unit 143, which is a subsequent stage circuit module, can be suppressed, and hardware costs of the reception beamformer 140 can be reduced. As a result, it is possible to implement functions of both beamforming processing by a synthetic aperture method and beamforming processing by a simple delay-and-sum method in a simple structure in a reception beamforming circuit.”] [para. 0151]; and 
write the first ultrasound data at a first memory address of the first memory [Fig. 16] [Delay-and-sum unit 142_1, Frame memory 1420]  and write the second ultrasound data at a second memory address of the second memory [Fig. 16] [Delay-and-sum unit 142_2, Frame memory 1420] [Examiner is interpreting first and second memory addresses are address of the respective different memories] [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134], wherein the first and second memory addresses [Fig. 16] [Delay-and-sum unit 142_2, Frame memory 1420] [Examiner is interpreting first and second memory addresses are address of the respective different memories] [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134].
However, Tanaka does not explicitly disclose first and second memory address are different.
Ware teaches first and second memory address are different [“Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“The write data and addresses are encrypted using subsets of bits from the same link-pad generator 515. As detailed below, this sameness means the bits from one subset of the pad-key value are used in calculating subsequent bits of the other subset. An 84-bit pad generator can be made to repeat far less frequently than a 64- or 20-bit generator, so the resultant encryption appears more random in this embodiment than in ones in which the data and addresses are encrypted using separate and relatively shorter pad-value generators.”] [para. 0050].
Tanaka and Ware are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Tanaka with Ware in order to modify Tanaka where “first and second memory address are different” as taught by Ware.  One of ordinary skill in the art would be motivated to combine Tanaka with Ware before the effective filing date of the claimed invention to improve a system by providing for the ability where “encryption appears more random in this embodiment than in ones in which the data and addresses are encrypted using separate and relatively shorter pad-value generators.” [Ware, para. 0050].

As per claim 2, Tanaka in view of Ware discloses the ultrasound apparatus of claim 1, Ware teaches further comprising memory address circuitry configured to generate the memory address and the memory address [“Write-data encryptor 120 includes a link-pad generator 150 that generates a sequence of pad values from an initialization key stored in a link-key register 155. Generator 150 advances to a next pad value based on some signal that changes with time, and can be monitored on both controller 105 and memory 110. Suitable signals include one or a combination of a common clock, addresses specified for memory accesses, and process identifiers that are unique to each process that makes a memory request. Changing the pad value at regular or irregular intervals (e.g., every memory transaction or for different processes) increases the difficulty of breaking the cipher because repeated accesses to the same memory address are encrypted using different pad values. In this example each unit of write data 125 (256 bits in this example) is combined with a corresponding pad value using a non-diffusive function to produce encrypted data 130. The non-diffusive function is an exclusive OR in this case, which can be performed using relatively power- and area-efficient circuitry.”] [para. 0028].
Tanaka discloses first memory address [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134] and second memory address [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134].

As per claim 3, Tanaka in view of Ware discloses the ultrasound apparatus of claim 2, Ware teaches wherein the memory address circuitry is configured to remap a memory address received from the receive circuitry to generate the memory address and to remap a memory address received from the receive circuitry to generate the memory address [Examiner is interpreting the remapping of a received memory address to generate a memory address as encryption of a memory address to generate another memory address] [“The path for securing write addresses extends from controller 405 to memory 410. On the controller side, a first write-address encryptor 415 encrypts each write address 420 associated with a write transaction, a parity circuit 423 sets a parity bit based on the encrypted write address, and a second write-address encryptor 425 encrypts the address once again, along with the parity bit, for transmission to memory 410. On the memory side, a write-address decryptor 430 decrypts the incoming twice-encrypted address, a parity check circuit 435 checks the parity bit and parity of the received command for errors, and an AND gate 440 to memory core 175 either admits or blocks write access depending upon whether check circuit 435 asserts an error signal ERRw. In the event an error is detected, signal ERRw induces a retry-circuit 445 to issue a retry signal to corresponding circuitry 447 on controller 405 to induce controller 405 to attempt try the write transaction again. In this example the retry circuits 445 and 447 save valuable resources by communicating via data-mask (DM) pins and lines that are also used to communicate mask signals from the controller to the memory.”] [para. 0043] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044].
Tanaka discloses first receive circuitry [Fig. 3] [Receiver 141_1] [Fig. 16] [Receiver 141_1] first memory address [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134]; 
second receive circuitry [Fig. 3] [Receiver 141_2] [Fig. 16] [Receiver 141_1] second memory address [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134].

As per claim 4, Tanaka in view of Ware discloses the ultrasound apparatus of claim 2, Ware teaches wherein: 
the memory address circuitry is configured to: 
add a memory address received from the receive circuitry to a first seed value in order to generate the memory address [link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155] [Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses] [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044]; and 
add a memory address received from the receive circuitry to a second seed value in order to generate the memory address [link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155] [Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses] [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044]; and 
the first seed value and the second seed value are different [“encrypted using a second pad value different from the first”] [para. 0038].
Tanaka discloses first receive circuitry [Fig. 3] [Receiver 141_1] [Fig. 16] [Receiver 141_1] first memory address [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134]; 
second receive circuitry [Fig. 3] [Receiver 141_2] [Fig. 16] [Receiver 141_1] second memory address [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134].

As per claim 5, Tanaka in view of Ware discloses the ultrasound apparatus of claim 2, Ware teaches wherein: 
the memory address circuitry is configured to: 
add a memory address received from the receive circuitry to a first seed value in order to generate a first sum [link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155] [Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses] [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044]; 
add a memory address received from the receive circuitry to a second seed value in order to generate a second sum [link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155] [Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses] [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044]; 
gray encode the first sum in order to generate the memory address [Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410] [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044]; and 
gray encode the second sum in order to generate the memory address [Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410] [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044]; and 
the first seed value and the second seed value are different [“encrypted using a second pad value different from the first”] [para. 0038].
Tanaka discloses first receive circuitry [Fig. 3] [Receiver 141_1] [Fig. 16] [Receiver 141_1] first memory address [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134]; 
second receive circuitry [Fig. 3] [Receiver 141_2] [Fig. 16] [Receiver 141_1] second memory address [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134].

Claim 6 is rejected with like reason as claim 5 above, except for the following remaining claim limitations:
generate a first pseudorandom value based on the first sum, wherein the first pseudorandom value is the first memory address; and 
generate a second pseudorandom value based on the second sum, wherein the second pseudorandom value is the first memory address.
Ware teaches generate a first pseudorandom value [pseudorandom sequence] based on the first sum, wherein the first pseudorandom value is the memory address [encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses] [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044]; and 
generate a second pseudorandom value based on the second sum, wherein the second pseudorandom value is the memory address [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044].
Tanaka discloses first memory address [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134]; 
second memory address [“Next, in step S170, the coordinate converter 1426 specifies an address S (ids[q]j) of the frame memory 1420 corresponding to coordinates (ids[q]j) in the target region Bx. For example, the coordinate converter 1426 may set a sum of ids[q] and a value (1−1) obtained by subtracting 1 from the transmission event number 1 as an azimuth direction corresponding address S, and the address as a corresponding address S(ids[q],j), and outputs the corresponding address S(ids[q]j) to the frame memory controller 1428. The frame memory controller 1428 sums the summing register with the data held at the corresponding address S(ids[q],j), and overwrites the data with the summing result (step S171).”] [para. 0134].

As per claim 10, is rejected with like reasoning as claim 6 above, except for the following remaining claim limitations:
generate a first pseudorandom value based on a first seed value; and 
generate a second pseudorandom value based on a second seed value.
Ware teaches generate a first pseudorandom value based on a first seed value [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044]; and 
generate a second pseudorandom value based on a second seed value [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044].

As per claim 11, Tanaka in view of Ware discloses the ultrasound apparatus of claim 10, Ware teaches further comprising pseudorandom value generation circuitry configured to generate the first and second pseudorandom values [“… Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“Encryptor 120 on controller 105 and decryptor 170 on memory 110 share the same seed value and thereafter remain in lock-step for generating each successive pad value. The same is true of encryptor 180 and decryptor 135, though the seed value may be different for the read pair than for the write pair. Key sharing between controller 105 and memory 110 is accomplished securely using conventional circuits and techniques that are well known to those of skill in the art. Some embodiments facilitate secure key sharing using circuits especially adapted for use in memory systems, as detailed in connection with later examples.”] [para. 0034] [“With the link-pad generators synchronized, memory controller 105 can issue encrypted memory requests to memory 110. Assuming memory controller 105 receives a write request from a CPU, for example, memory controller 105 prepares a write request that includes the requisite memory address and a 256-bit unit of write data 125 (210). Encryptor 120 encrypts the unit of write data 125 using a first pad value from the link-pad generator 150 (215), and controller 105 transmits the request with the encrypted write data to memory 110 (220).”] [para. 0036] [“Address encryptor 415 includes row- and column-swap circuitry that produce deterministic sequences of 32b pad values to XOR with the incoming addresses. Parity circuit 423 adds a parity bit to each encrypted address and sends the resultant bits to encryptor 425. Encryptor 425 encrypts those bits again and conveys the twice-encrypted address information to memory 410. Decryptor 430 decrypts the encrypted write address and parity-check circuit 435 checks for parity errors as noted above. The encryption applied by encryptor 415 remains in the address provided to core 175, but does not interfere with subsequent reads because the respective read addresses are treated to the same encryption. Encryptor 425 and decryptor 430 receive fewer bits than encryptor 120 and decryptor 170 in this example, but can be implemented using similar circuits.”] [para. 0044].

As per claim 12, Tanaka in view of Ware discloses the ultrasound apparatus of claim 11, Ware teaches wherein the pseudorandom value generation circuitry comprises a linear-feedback shift register (LFSR) [“FIG. 17 depicts a non-linear pad-value generator 1700 in accordance with another embodiment. Generator 1700 includes three LFSRs 1705, 1710, and 1715. A non-linear circuit, block 1615 of FIG. 16 in this embodiment, combines ninety bits from LFSR 1705 with ninety bits from LFSR 1710 to produce ninety-bit pad values PAD[2:91]. A single bit from the third LFSR 1715 pseudo-randomly gates the clock signal to LFSRs 1705 and 1710 to make the pad-value sequence more erratic. The three LFSRs have different jump and repetition rates. LFSR 1715 is a serial LFSR in this embodiment, a bit from which is used to selectively enable the remaining LFSRs.”] [para. 0094].

As per claim 13, Tanaka in view of Ware discloses the ultrasound apparatus of claim 12, Ware teaches further comprising storage circuitry for storing the first and second seed values [Cryptographic circuitry on memory 110, examples of which are detailed below, use the stored private key and the encrypted seed value to recover each seed value and store it in the appropriate link-key register] [“FIG. 2 is a flowchart 200 outlining the operation of an embodiment of memory system 100 of FIG. 1. To begin with, at step 205, the seed value for the two encryptor/decryptor pairs 120/170 and 180/135 are loaded into the link-key registers (e.g., 155 and 165). The seed values are the same for both ends of the write channel, and for both ends of the read channel, and may be the same for both write and read channels. In some embodiments memory 110 includes non-volatile memory that stores private and public keys that allow memory controller 105 to encrypt a seed value, using the public key, and pass the resulting value to memory 110. Cryptographic circuitry on memory 110, examples of which are detailed below, use the stored private key and the encrypted seed value to recover each seed value and store it in the appropriate link-key register. The shared seed values synchronize the link-pad generators on either side of memory link 115.”] [para. 0035].

As per claim 14, Tanaka in view of Ware discloses the ultrasound apparatus of claim 13, Ware teaches wherein the first seed value is related to a location of the receive circuitry and the second seed value is related to a location of the receive circuitry [Fig. 1] [“FIG. 2 is a flowchart 200 outlining the operation of an embodiment of memory system 100 of FIG. 1. To begin with, at step 205, the seed value for the two encryptor/decryptor pairs 120/170 and 180/135 are loaded into the link-key registers (e.g., 155 and 165). The seed values are the same for both ends of the write channel, and for both ends of the read channel, and may be the same for both write and read channels. In some embodiments memory 110 includes non-volatile memory that stores private and public keys that allow memory controller 105 to encrypt a seed value, using the public key, and pass the resulting value to memory 110. Cryptographic circuitry on memory 110, examples of which are detailed below, use the stored private key and the encrypted seed value to recover each seed value and store it in the appropriate link-key register. The shared seed values synchronize the link-pad generators on either side of memory link 115.”] [para. 0035]. 
Tanaka discloses first receive circuitry [Fig. 3] [Receiver 141_1] [Fig. 16] [Receiver 141_1] second receive circuitry [Fig. 3] [Receiver 141_2] [Fig. 16] [Receiver 141_1].

As per claim 15, Tanaka in view of Ware discloses the ultrasound apparatus of claim 14, Tanaka discloses wherein the location of the receive circuitry and the location of the receive circuitry are locations in an ultrasound-on-chip [“An ultrasound signal processing device pertaining to one aspect of the present disclosure is an ultrasound signal processing device comprising ultrasound signal processing circuitry, the ultrasound signal processing circuitry comprising a reception beamformer that executes processing selected from first reception beamforming processing and second reception beamforming processing…”] [para. 0007] [“Further, the first reception beamforming processing and the second reception beamforming processing can be implemented by selective operation of components of a common circuit module, and in comparison to a structure in which both functions are simply implemented by different circuit modules, circuit scale of the reception beamformer 140 can be reduced.”] [para. 0152] [“Further, all or part of the elements of each device may be configured as one system large scale integration (LSI). A system LSI is an ultra-multifunctional LSI manufactured by integrating a plurality of elements on one chip, and more specifically is a computer system including a microprocessor, ROM, RAM, and the like. The plurality of elements can be integrated on one chip, or a portion may be integrated on one chip. Here, LSI may refer to an integrated circuit, a system LSI, a super LSI, or an ultra LSI, depending on the level of integration.”] [para. 0175]. 
Tanaka discloses first receive circuitry [Fig. 3] [Receiver 141_1] [Fig. 16] [Receiver 141_1] second receive circuitry [Fig. 3] [Receiver 141_2] [Fig. 16] [Receiver 141_1].

As per claim 16, Tanaka in view of Ware discloses the ultrasound apparatus of claim 12, Ware teaches further comprising pseudorandom value generation circuitry for generating the first and second seed values [“Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033].

As per claim 17, Tanaka in view of Ware discloses the ultrasound apparatus of claim 16, Ware teaches wherein the pseudorandom value generation circuitry comprises a linear-feedback shift register (LFSR) [“Each link pad generator issues pad values as a deterministic, pseudorandom sequence, the initial value of which is determined by a "seed" value in key register 155.”] [para. 0033] [“FIG. 17 depicts a non-linear pad-value generator 1700 in accordance with another embodiment. Generator 1700 includes three LFSRs 1705, 1710, and 1715. A non-linear circuit, block 1615 of FIG. 16 in this embodiment, combines ninety bits from LFSR 1705 with ninety bits from LFSR 1710 to produce ninety-bit pad values PAD[2:91]. A single bit from the third LFSR 1715 pseudo-randomly gates the clock signal to LFSRs 1705 and 1710 to make the pad-value sequence more erratic. The three LFSRs have different jump and repetition rates. LFSR 1715 is a serial LFSR in this embodiment, a bit from which is used to selectively enable the remaining LFSRs.”] [para. 0094].

As per claim 22, Tanaka in view of Ware discloses the ultrasound apparatus of claim 1, Tanaka discloses wherein the ultrasound apparatus is configured, when writing the first ultrasound data at the first memory address of the first memory [Delay-and-sum unit 142_1, Frame memory 1420] and writing the second ultrasound data at the second memory address of the second memory [Delay-and-sum unit 142_2, Frame memory 1420] [Fig. 16] [Examiner is interpreting both circuitries with both memories as first and second] [“The frame memory controller 1428 designates addresses of the frame memory 1420 corresponding to observation point Pij coordinate information, sums an acoustic line signal with data held at the designated address, and replaces the data held at the designated address with a result of the summing.”] [para. 0097] [“In the delay-and-sum unit 142, in the first reception beamforming processing, first, as illustrated in FIG. 14A, in transmission event 1, the frame memory controller 1428 specifies an address of the frame memory 1420 corresponding to information of coordinates of an observation point Pij for which acoustic line signal line data ds(1), ds(2), ds(3) is acquired, sums an acoustic line signal with data held at the address, and overwrites the data held at the address with a result of summing.”] [para. 0103], to:
sum the first ultrasound data with existing data at the first memory address of the first memory [Fig. 16] [Examiner is interpreting both circuitries with both memories as first and second] [“In the delay-and-sum unit 142, in the first reception beamforming processing, first, as illustrated in FIG. 14A, in transmission event 1, the frame memory controller 1428 specifies an address of the frame memory 1420 corresponding to information of coordinates of an observation point Pij for which acoustic line signal line data ds(1), ds(2), ds(3) is acquired, sums an acoustic line signal with data held at the address, and overwrites the data held at the address with a result of summing.”] [para. 0103]; and
sum the second ultrasound data with existing data at the second memory address of the second memory [Fig. 16] [Examiner is interpreting both circuitries with both memories as first and second] [“In the delay-and-sum unit 142, in the first reception beamforming processing, first, as illustrated in FIG. 14A, in transmission event 1, the frame memory controller 1428 specifies an address of the frame memory 1420 corresponding to information of coordinates of an observation point Pij for which acoustic line signal line data ds(1), ds(2), ds(3) is acquired, sums an acoustic line signal with data held at the address, and overwrites the data held at the address with a result of summing.”] [para. 0103].

As per claim 23, Tanaka in view of Ware discloses the ultrasound apparatus of claim 1, Tanaka discloses wherein the ultrasound apparatus is configured, when writing the first ultrasound data at the first memory address of the first memory [Delay-and-sum unit 142_1, Frame memory 1420] and writing the second ultrasound data at the second memory address of the second memory [Delay-and-sum unit 142_2, Frame memory 1420] [Fig. 16] [Examiner is interpreting both circuitries with both memories as first and second] [“In the delay-and-sum unit 142, in the first reception beamforming processing, first, as illustrated in FIG. 14A, in transmission event 1, the frame memory controller 1428 specifies an address of the frame memory 1420 corresponding to information of coordinates of an observation point Pij for which acoustic line signal line data ds(1), ds(2), ds(3) is acquired, sums an acoustic line signal with data held at the address, and overwrites the data held at the address with a result of summing.”] [para. 0103], to:
overwrite existing data at the first memory address of the first memory with the first ultrasound data [Fig. 16] [Examiner is interpreting both circuitries with both memories as first and second] [“In the delay-and-sum unit 142, in the first reception beamforming processing, first, as illustrated in FIG. 14A, in transmission event 1, the frame memory controller 1428 specifies an address of the frame memory 1420 corresponding to information of coordinates of an observation point Pij for which acoustic line signal line data ds(1), ds(2), ds(3) is acquired, sums an acoustic line signal with data held at the address, and overwrites the data held at the address with a result of summing.”] [para. 0103]; and
overwrite existing data at the second memory address of the second memory with the second ultrasound data [Fig. 16] [Examiner is interpreting both circuitries with both memories as first and second] [“In the delay-and-sum unit 142, in the first reception beamforming processing, first, as illustrated in FIG. 14A, in transmission event 1, the frame memory controller 1428 specifies an address of the frame memory 1420 corresponding to information of coordinates of an observation point Pij for which acoustic line signal line data ds(1), ds(2), ds(3) is acquired, sums an acoustic line signal with data held at the address, and overwrites the data held at the address with a result of summing.”] [para. 0103].


Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [hereafter as Tanaka], US Pub. No. 2020/0046323 A1 in view of Ware et al [hereafter as Ware], US Pub. No. 2014/0173238 A1 as applied to claim 2 above, and further in view of Fimoff et al. [hereafter as Fimoff], US Patent No. 5,940,863.

As per claim 7, Tanaka in view of Ware discloses the ultrasound apparatus of claim 2, however Tanaka and Ware do not explicitly disclose wherein: 
the memory address circuitry is configured to: 
generate a counter value on each clock cycle; 
add the counter value to a first seed value in order to generate the first memory address; 
add the counter value to a second seed value in order to generate the second memory address; and 
the first seed value and the second seed value are different.
Fimoff teaches wherein: 
the memory address circuitry is configured to: 
generate a counter value on each clock cycle [address counter 50 counts twelve symbol clocks] [“The first address generator 36 of FIG. 3 is shown in more detail in FIG. 6. The first address generator 36 includes an address counter 50, an offset generator 52, and a modulo twelve (12) adder 54. The address counter 50 counts twelve symbol clocks and then resets. The output of the address counter 50, therefore, varies from zero to eleven and then resets to zero. The offset generator 52 responds to the group count signal and the segment (seg) count signal from the controller 34 in order to generate an offset (which may alternatively be referred to as a seed.) The modulo twelve adder 54 adds the output count from the address counter 50 and the offset from the offset generator 52 in order to generate an address which is supplied to the first memory 32. The offset generator 52 may be simply a set of standard logic elements which are configured according to the equations shown in FIG. 6. Alternatively, the offset generator 52 may include a read only memory and an address decoder which decodes the group count and segment count signals in order to access certain memory locations in the read only memory for the offsets to be supplied to the modulo twelve adder 54.”] [col. 5, second paragraph]; 
add the counter value to a first seed value in order to generate the first memory address [offset generator 52 responds to the group count signal and the segment (seg) count signal from the controller 34 in order to generate an offset (which may alternatively be referred to as a seed.) The modulo twelve adder 54 adds the output count from the address counter 50 and the offset from the offset generator 52 in order to generate an address] [Examiner is interpreting different generated offset seeds as different first and second seed values] [“The first address generator 36 of FIG. 3 is shown in more detail in FIG. 6. The first address generator 36 includes an address counter 50, an offset generator 52, and a modulo twelve (12) adder 54. The address counter 50 counts twelve symbol clocks and then resets. The output of the address counter 50, therefore, varies from zero to eleven and then resets to zero. The offset generator 52 responds to the group count signal and the segment (seg) count signal from the controller 34 in order to generate an offset (which may alternatively be referred to as a seed.) The modulo twelve adder 54 adds the output count from the address counter 50 and the offset from the offset generator 52 in order to generate an address which is supplied to the first memory 32. The offset generator 52 may be simply a set of standard logic elements which are configured according to the equations shown in FIG. 6. Alternatively, the offset generator 52 may include a read only memory and an address decoder which decodes the group count and segment count signals in order to access certain memory locations in the read only memory for the offsets to be supplied to the modulo twelve adder 54.”] [col. 5, second paragraph]; 
add the counter value to a second seed value in order to generate the second memory address [offset generator 52 responds to the group count signal and the segment (seg) count signal from the controller 34 in order to generate an offset (which may alternatively be referred to as a seed.) The modulo twelve adder 54 adds the output count from the address counter 50 and the offset from the offset generator 52 in order to generate an address] [Examiner is interpreting different generated offset seeds as different first and second seed values] [“The first address generator 36 of FIG. 3 is shown in more detail in FIG. 6. The first address generator 36 includes an address counter 50, an offset generator 52, and a modulo twelve (12) adder 54. The address counter 50 counts twelve symbol clocks and then resets. The output of the address counter 50, therefore, varies from zero to eleven and then resets to zero. The offset generator 52 responds to the group count signal and the segment (seg) count signal from the controller 34 in order to generate an offset (which may alternatively be referred to as a seed.) The modulo twelve adder 54 adds the output count from the address counter 50 and the offset from the offset generator 52 in order to generate an address which is supplied to the first memory 32. The offset generator 52 may be simply a set of standard logic elements which are configured according to the equations shown in FIG. 6. Alternatively, the offset generator 52 may include a read only memory and an address decoder which decodes the group count and segment count signals in order to access certain memory locations in the read only memory for the offsets to be supplied to the modulo twelve adder 54.”] [col. 5, second paragraph]; and 
the first seed value and the second seed value are different [offset generator 52 responds to the group count signal and the segment (seg) count signal from the controller 34 in order to generate an offset (which may alternatively be referred to as a seed] [Examiner is interpreting different generated offset seeds as different first and second seed values] [“The first address generator 36 of FIG. 3 is shown in more detail in FIG. 6. The first address generator 36 includes an address counter 50, an offset generator 52, and a modulo twelve (12) adder 54. The address counter 50 counts twelve symbol clocks and then resets. The output of the address counter 50, therefore, varies from zero to eleven and then resets to zero. The offset generator 52 responds to the group count signal and the segment (seg) count signal from the controller 34 in order to generate an offset (which may alternatively be referred to as a seed.) The modulo twelve adder 54 adds the output count from the address counter 50 and the offset from the offset generator 52 in order to generate an address which is supplied to the first memory 32. The offset generator 52 may be simply a set of standard logic elements which are configured according to the equations shown in FIG. 6. Alternatively, the offset generator 52 may include a read only memory and an address decoder which decodes the group count and segment count signals in order to access certain memory locations in the read only memory for the offsets to be supplied to the modulo twelve adder 54.”] [col. 5, second paragraph].
Tanaka, Ware, and Fimoff are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Tanaka and Ware with Fimoff in order to modify Tanaka and Ware “wherein: 
the memory address circuitry is configured to: 
generate a counter value on each clock cycle; 
add the counter value to a first seed value in order to generate the first memory address; 
add the counter value to a second seed value in order to generate the second memory address; and 
the first seed value and the second seed value are different” as taught by Fimoff.  One of ordinary skill in the art would be motivated to combine Tanaka and Ware with Fimoff before the effective filing date of the claimed invention to improve a system by providing for the ability where an “adder … adds the output count from the address counter … and the offset from the offset generator … in order to generate an address which is supplied to the first memory.” [Fimoff, col. 5, second paragraph].

Claim 8 is rejected with like reasoning to claims 5 and 7 above, except for the following remaining claim limitations:
add the counter value to a first seed value in order to generate a first sum; 
add the counter value to a second seed value in order to generate a second sum.
Fimoff teaches add the counter value to a first seed value in order to generate a first sum [adder 54 adds the output count from the address counter 50 and the offset from the offset generator] [Examiner is interpreting different generated offset seeds as different first and second seed values] [“The first address generator 36 of FIG. 3 is shown in more detail in FIG. 6. The first address generator 36 includes an address counter 50, an offset generator 52, and a modulo twelve (12) adder 54. The address counter 50 counts twelve symbol clocks and then resets. The output of the address counter 50, therefore, varies from zero to eleven and then resets to zero. The offset generator 52 responds to the group count signal and the segment (seg) count signal from the controller 34 in order to generate an offset (which may alternatively be referred to as a seed.) The modulo twelve adder 54 adds the output count from the address counter 50 and the offset from the offset generator 52 in order to generate an address which is supplied to the first memory 32. The offset generator 52 may be simply a set of standard logic elements which are configured according to the equations shown in FIG. 6. Alternatively, the offset generator 52 may include a read only memory and an address decoder which decodes the group count and segment count signals in order to access certain memory locations in the read only memory for the offsets to be supplied to the modulo twelve adder 54.”] [col. 5, second paragraph]; 
add the counter value to a second seed value in order to generate a second sum [adder 54 adds the output count from the address counter 50 and the offset from the offset generator] [Examiner is interpreting different generated offset seeds as different first and second seed values] [“The first address generator 36 of FIG. 3 is shown in more detail in FIG. 6. The first address generator 36 includes an address counter 50, an offset generator 52, and a modulo twelve (12) adder 54. The address counter 50 counts twelve symbol clocks and then resets. The output of the address counter 50, therefore, varies from zero to eleven and then resets to zero. The offset generator 52 responds to the group count signal and the segment (seg) count signal from the controller 34 in order to generate an offset (which may alternatively be referred to as a seed.) The modulo twelve adder 54 adds the output count from the address counter 50 and the offset from the offset generator 52 in order to generate an address which is supplied to the first memory 32. The offset generator 52 may be simply a set of standard logic elements which are configured according to the equations shown in FIG. 6. Alternatively, the offset generator 52 may include a read only memory and an address decoder which decodes the group count and segment count signals in order to access certain memory locations in the read only memory for the offsets to be supplied to the modulo twelve adder 54.”] [col. 5, second paragraph].

Claim 9 is rejected with like reasoning to claims 6 and 8 above.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 24 have received a first action on the merits and are subject of a first action non-final.  Claims 1 – 17, 22, and 23 are rejected under a 103 rejection.  Claims 3 – 5, 8, 10 – 21, and 24 are rejected under a 112 rejection.  Examiner was not able to provide prior art to read on claims 18 – 21 and 24. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135